Citation Nr: 1123125	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-50 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the reduction of a 10 percent disability rating for peripheral neuropathy of the right lower extremity was proper.

2.  Whether the reduction of a 10 percent disability rating for peripheral neuropathy of the left lower extremity was proper.

3.  Entitlement to a compensable disability rating for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a compensable disability rating for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to November 1945, from November 1945 to February 1947, from July 1954 to July 1958, from July 1958 to July 1964, from July 1964 to July 1968, and from July 1968 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Denver, Colorado Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO reduced the Veteran's disability ratings for peripheral neuropathy of the right and left lower extremities from 10 percent to 0 percent for each extremity, effective August 8, 2009.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  An April 2004 rating decision granted service connection for peripheral neuropathy of the right lower extremity and the left lower extremity, assigning  a 10 percent disability rating for each extremity, effective February 24, 2004.  

2.  An August 2009 rating decision reduced the 10 percent evaluation assigned for peripheral neuropathy of each of the Veteran's right and left lower extremities to a noncompensable (0 percent) rating for each, effective August 8, 2009.  

3.  The medical evidence of record, including private and VA medical records as well as March 2004, October 2007, and August 2009 VA examinations, does not demonstrate sustained improvement of the Veteran's peripheral neuropathy of the right and left lower extremities, nor does this evidence make it reasonably certain that material improvement would be maintained under the ordinary conditions of life.

4.  The Veteran's peripheral neuropathy of both the right lower extremity and left lower extremity is productive of mild incomplete paralysis of the sciatic nerve with symptoms of numbness, tingling, and pain.  


CONCLUSIONS OF LAW

1.  The reduction of the assigned 10 percent disability ratings for peripheral neuropathy of the right lower extremity and left lower extremity was improper and restoration of the 10 percent disability ratings for such disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.115b, Diagnostic Code 8520 (2010).

2.  The criteria for disability ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appeal arises from a reduction of evaluations for peripheral neuropathy of the right and left lower extremities.  An August 2009 rating decision reduced the Veteran's disability ratings for peripheral neuropathy of the right and left lower extremities from 10 percent to 0 percent for each, effective August 8, 2009.  This decision informed the Veteran that because this reduction did not change his combined total evaluation, a proposal to reduce was not required.  As such no letter advised the Veteran of his due process rights concerning the proposal of reduction, however, the lack of such notice is not prejudicial to the Veteran as the decision below favorably finds the reduction was improper and restores the Veteran's 10 percent disability ratings for peripheral neuropathy of the right and left lower extremities.

The Veteran's actions are indicative of his actual knowledge of the requirements for substantiating his claims.  He presented testimony to the undersigned Veterans Law Judge regarding his peripheral neuropathy symptoms of the right and left lower extremities and he reported his symptoms and their effect on his daily activities to VA examiners.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Factual Background

In a March 2004 VA examination, a physical examination revealed peripheral pulses of the extremities were +2 without femoral or carotid bruits.  The extremities were without clubbing, cyanosis or edema.  A neurological evaluation revealed some sensation to pinprick, diminished in the mid foot distally bilaterally, stocking glove distribution.  Vibratory sensation was absent at the first metatarsophalangeal joint bilaterally.  At this time the VA examiner diagnosed the Veteran with diabetes mellitus, type II, complicated by peripheral neuropathy of the bilateral lower extremities.  

VA medical records reflect that a September 2006 physical examination of the lower extremities revealed neurological findings that were grossly intact to sharp, dull, light touch, and vibratory bilaterally, deep tendon reflexes of +2/4 bilaterally, 5.07 monofilament of 10/10 bilaterally, and a normal plantar response bilaterally.  Musculoskeletal findings at this time revealed no pain on palpation, no ligamentous laxity bilaterally, and muscle strength was +5/5 in all four quadrants bilaterally.  Subsequent VA outpatient treatment reports include neurological examinations from March 2007 and August 2007 which revealed physical examinations of the lower extremities with neurological findings of grossly absent to sharp, dull, light touch, vibratory, and proprioception bilaterally, intact peripheral sensation, 5.07 monofilament intact to all digits, deep tendon reflexes of +2/4 bilaterally, and normal plantar responses bilaterally.  Musculoskeletal examinations revealed no pain with palpation of feet and muscle strength was +5/5 in all four quadrants bilaterally.

In an October 2007 VA examination, the Veteran reported having numbness bilaterally in his great toes for the past two to three years.  A physical examination revealed no clubbing, cyanosis or edema for the extremities.  A neurological evaluation revealed findings that were symmetrical and intact, including sensation at the toes, which was noted as different from the previous examination.  The vibratory sensation was present at the first metatarsophalangeal joint bilaterally.  The Veteran was diagnosed with diabetes mellitus, type II, with peripheral neuropathy of the lower extremities, previously cited in physical examination, but not confirmed on this examination.  

VA outpatient treatment reports from February 2008 and August 2008 reveal the Veteran reported pain and numbness in the bilateral hallux and a discontinuance of compression stockings because they were too tight.  Examinations of the lower extremities reflects findings of pitting edema bilaterally and pulses at 2/4 bilaterally.  Neurological evaluations revealed findings of grossly present to sharp, dull, light touch, vibratory, and proprioception bilaterally, intact peripheral sensation, 5.07 monofilament intact to all digits on the left and slightly diminished on the right hallux, and normal plantar response bilaterally.  Musculoskeletal evaluations revealed no pain on palpation to hallux, metatarsophalangeal joints or interphalangeal joints bilaterally, and muscle strength was +5/5 in all four quadrants bilaterally.  In a February 2009 VA outpatient treatment report, a physical examination of the lower extremities revealed bilateral pitting edema, weakly palpable pulses bilaterally, and minimal edema.   A neurological evaluation revealed grossly present to sharp, dull, light touch, vibratory, and proprioception bilaterally, intact peripheral sensation, and 5.07 monofilament intact to all digits on the left.  A musculoskeletal examination revealed no pain on palpation to hallux, metatarsophalangeal joints or interphalangeal joints bilaterally, and muscle strength was +5/5 in all four quadrants bilaterally.

In an August 2009 VA examination, the Veteran reported that he had been getting numbness of the toes for the last two to three years which persisted and had not progressively gotten any worse since roughly 2005.  A physical examination revealed the Veteran used a Canadian crutch to walk because of severe arthritis of the knees.  An examination of the central nervous system revealed deep reflexes were bilaterally present, equal, and normal at 2/4.  Sensory modalities to pain, touch, vibration, and pinprick in distal extremities were grossly intact in both upper and lower limbs and the examiner found that, at this stage, there was no evidence to support, from an objective point of view, any distal symmetrical sensory polyneuropathy.  The examiner also noted there was also no evidence to support vascular deficiency.  She concluded in her assessment that there was no evidence to support a distal symmetrical sensory polyneuropathy or polyneuropathy of any other kind.  

A November 2010 private medical record reveals the Veteran was seen in a private hospital emergency room and prescribed Vicodin for probable acute gout involving the right great toe and left great toe and acute pain in the right lower extremity (foot).  

During an April 2011 Travel Board hearing, the Veteran testified that his current symptoms in the lower extremities included instability and numbness, wherein he had fallen and had to be taken to the emergency room at a private hospital.  He stated that he used a cane for instability of the legs.  The Veteran testified that he was regularly treated at the VA for his diabetes and his condition had gotten worse, such that the effect on his legs included increased difficulty with sitting down, getting up, and driving.  He also reported symptoms of stiffness, pain, pinpricks and tingling in the toes, and numbness.  The Veteran also testified that, with respect to the propriety of the reduction, if it was found the 10 percent should be restored, he also took issue with entitlement to a disability rating in excess of 10 percent.

Analysis

The RO granted service connection for peripheral neuropathy of the right and left lower extremities in April 2004, assigning a 10 percent disability rating for each, effective February 24, 2004.  By an August 2009 rating decision, the Veteran was assigned noncompensable disability ratings for peripheral neuropathy of the right and left lower extremities, effective August 8, 2009.  

The Veteran takes issue with the disability ratings assigned when his service connected peripheral neuropathy of the right and left lower extremities were reduced from 10 percent to 0 percent.  

This issue essentially involves two questions.  First, were the reductions in the 10 percent disability ratings proper; and second, whether the assignment of higher disability ratings for peripheral neuropathy of the right and left lower extremities is proper.

A.  Whether the reduction of 10 percent disability ratings peripheral neuropathy of the right and left lower extremities was proper.

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, while the RO reduced the disability ratings for peripheral neuropathy of the right and left lower extremities from 10 percent to 0 percent for each lower extremity in August 2009, the Veteran's total combined evaluation for compensation at this time remained the same at 90 percent, as was previously assigned.  Accordingly, as the August 2009 reduction of the disability ratings for peripheral neuropathy of the right and left lower extremities did not result in a reduction or discontinuance of compensation payments currently being made, the requirements of 3.105(e) are not applicable to the issues on appeal.  

In considering the reduction of the Veteran's 10 percent schedular rating for peripheral neuropathy of the right and left lower extremities, there are special protections afforded by 38 C.F.R. §§ 3.343 and 3.344.  

With respect to the special protections afforded for total disability ratings, 38 C.F.R. § 3.343, provides that total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether a veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms had been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a) (2010).  Accordingly, pursuant to 38 C.F.R. § 3.343(a), the 100 percent schedular rating will not be reduced without examination showing "material improvement" in the Veteran's condition.

Under 38 C.F.R. § 3.344, rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a) (2010).

However, 38 C.F.R. § 3.344(c) specifies that the above considerations are required for ratings which have continued for long periods at the same level (five years or more); they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Id.  

The Board notes that, 38 C.F.R. § 3.343 is inapplicable in this case as there has been no reduction of a total disability rating the in the current appeal.  

As the Veteran's assigned 10 percent disability ratings for peripheral neuropathy of the right and left lower extremities were in effect for over five years, from February 24, 2004 until they were reduced effective August 9, 2009, the provisions of 38 C.F.R. § 3.344 apply in this case.  The Board finds however, that the medical evidence of record, including private and VA medical records as well as the March 2004, October 2007, and August 2009 VA examinations, does not demonstrate sustained improvement of the Veteran's peripheral neuropathy of the right and left lower extremities and this evidence does not make it reasonably certain that any material improvement would be maintained under the ordinary conditions of life.  

In this regard, the Board observes that the March 2004 VA examination demonstrated findings of some sensation to pinprick, diminished in the mid foot distally bilaterally, stocking glove distribution and an absent vibratory sensation at the first metatarsophalangeal joint, bilaterally.  Thereafter, VA outpatient treatment reports from March 2007 and August 2007 revealed neurological findings of grossly absent to sharp, dull, light tough, vibratory, and proprioception bilaterally, as well as intact peripheral sensation.  While the October 2007 VA examiner reported that he found peripheral neuropathy of the lower extremities was not confirmed on this examination, VA outpatient treatment reports from February 2008 to February 2009 revealed complaints of pain and numbness in the bilateral hallux with neurological findings including 5.07 monofilament intact to all digits on the left and slightly diminished on the right hallux in February 2008 and August 2008.  Moreover, while the August 2009 VA examiner concluded that there was no evidence to support a distal symmetrical sensory polyneuropathy or polyneuropathy of any other kind, a November 2010 private medical record reveals the Veteran was seen in a private hospital emergency room and prescribed Vicodin for disabilities including acute pain in the right lower extremity (foot).  

As such, the medical record, taken as a whole from the March 2004 VA examination, does not clearly warrant the conclusion that sustained improvement has been demonstrated.  Even considering the October 2007 and August 2009 VA examiners conclusions that peripheral neuropathy of the lower extremities was not confirmed and there was no evidence to support a distal symmetrical sensory polyneuropathy or polyneuropathy of any other kind, this evidence does not reflect that it would be reasonably certain that any material improvement would be maintained under the ordinary conditions of life.  38 C.F.R. §  3.344.  In this regard, the Board points to: (1) the Veteran's continual complaints of pain, tingling, and numbness throughout the record; (2) the neurological findings in the VA outpatient treatment reports of grossly absent to sharp, dull, light tough, vibratory, and proprioception bilaterally, and 5.07 monofilament intact to all digits on the left and slightly diminished on the right hallux; and (3) the private treatment report revealing a prescription for pain medication for disabilities including acute pain in the right lower extremity (foot).  Thus, the Board finds that the reduction from 10 percent for peripheral neuropathy of each of the right and left lower extremities was improper.  Accordingly, the 10 percent disability ratings for peripheral neuropathy of the right and left lower extremities are restored.  

B.  Entitlement to disability ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran's peripheral neuropathy of the right and left lower extremities are currently rated under Diagnostic Code 8520 which provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board notes that words such as "slight," "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

In this case, the Veteran testified in the April 2011 Travel Board hearing that, with respect to the propriety of the reduction, if it was found the 10 percent should be restored, he also took issue with entitlement to a disability rating in excess of 10 percent.

After a careful review of the evidence of record, the Board finds that the Veteran's peripheral neuropathy of the right and left lower extremities does not warrant disability ratings in excess of 10 percent currently assigned at any time throughout the appeal.  The Board has based its conclusions on the medical evidence outlined above, which shows symptoms productive of no more than mild incomplete paralysis of the sciatic nerve in the right and left lower extremities, which includes complaints of pain, numbness, tingling and objective findings of: peripheral pulses at +2; some sensation to pinprick; diminished in the mid foot distally bilaterally; vibratory sensation ranging from absent to present at the first metatarsophalangeal joint bilaterally; neurological findings ranging from grossly intact to grossly absent to sharp, dull, light touch, and vibratory bilaterally; deep tendon reflexes of +2/4 bilaterally; 5.07 monofilament ranging from 10/10 bilaterally and intact to all digits to intact to all digits on the left and slightly diminished on the right hallux; normal plantar response bilaterally; symmetrical and intact sensation at the toes; intact peripheral sensation; no pain with palpation of feet; muscle strength of+5/5 in all four quadrants bilaterally; and the Veteran was prescribed Vicodin for acute pain in the right lower extremity (foot).  Moreover, the Veteran reported in the August 2009 VA examination that he had been getting numbness of the toes for the last two to three years which persisted and had not progressively gotten any worse since roughly 2005.  

As such, the Board finds that the Veteran's symptoms of a peripheral neuropathy of the right and left lower extremities each more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 8520, for mild incomplete paralysis.  In the absence of findings which indicate that peripheral neuropathy of either the right or left lower extremity is productive of moderate incomplete paralysis, there is no schedular basis for the assignment of higher disability ratings in excess of 10 percent for either the right or left lower extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board has also considered the Veteran's testimony regarding symptoms of stiffness and instability in the legs including the use of a cane for stability while walking, however, the medical evidence of record indicates that these symptoms are manifested by the Veteran's arthritis of the knees for which he used a cane and right forearm crutch, such symptoms are not attributable to peripheral neuropathy.  The Board notes the testimony by the Veteran's representative that the Veteran's diabetes have gotten worse and as such, indicates that his peripheral neuropathy is worse also.  The Board finds, however, that the objective medical evidence of record, including VA outpatient treatment reports, reflect that the Veteran's diabetes mellitus was found to be well controlled and, as discussed above, the preponderance of the evidence demonstrates that the Veteran's peripheral neuropathy more nearly approximates the criteria for mild incomplete paralysis under Diagnostic Code 8520.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 10 percent at any time throughout the duration of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disabilities have been no more than 10 percent disabling, so his rating cannot be "staged" because the 10 percent ratings represent his greatest level of functional impairment attributable to these conditions.

In summary, for the reasons and bases expressed above, the Board concludes that disability ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities are not warranted at any time throughout the duration of the appeal.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three step inquiry:  (1) threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate and no  referral is required; (2) if the rating schedule is inadequate, then the Board should determine whether the veteran's exceptional disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization; (3) when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his peripheral neuropathy and provide for additional or more severe symptoms than currently shown by the evidence.  As noted above, the medical evidence of record demonstrates that the Veteran's symptoms of peripheral neuropathy of the right and left lower extremities are productive of no more than mild incomplete paralysis of the sciatic nerve, warranting only a 10 percent disability rating.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See id.  The Board has considered the Veteran's testimony regarding symptoms of stiffness and instability in the legs including the use of a cane for stability while walking however, the medical evidence of record indicates that such symptoms are manifested by the Veteran's arthritis of the knees.  In addition, while the Veteran has testified that he did not drive except for every once in a while, as he did not feel safe behind the wheel due to his legs, he has not specified whether such was attributable to his peripheral neuropathy and, as noted above, the medical evidence of record demonstrates that the Veteran has many limitations due to severe arthritis of the knees which requires the use of a crutch or cane for walking.  Consequently, referral for extraschedular consideration is not warranted.






	(CONTINUED ON NEXT PAGE)





ORDER

The reduction of the 10 percent evaluation for peripheral neuropathy of the right lower extremity was improper, and the 10 percent disability rating is restored, effective the date of the reduction.

The reduction of the 10 percent evaluation for peripheral neuropathy of the left lower extremity was improper, and the 10 percent disability rating is restored, effective the date of the reduction.

A disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

A disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


